El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
En el Registro de la Propiedad de Guayama se halla ins-crita desde el año 1913 con el número 1685 una finca que se describe así:
“Predio de terreno compuesto de ocho cuerdas equivalente a 3 hectáreas, 14 áreas y 43 centiáreas, radicado en el barrio ‘ Cercadillo ’ del término municipal de Cayey, colindando por el norte con el río ‘Lapa’, al sur con terrenos de Salomé Meléndez, al este con terrenos *837de Aurelio Yeguilla, y al oeste con los de Salustiano Santiago. Con-tiene una casa de maderas del país y tecbo de paja.”
En 1914 se hizo la segunda y última inscripción de esa finca a favor de Francisco Rosario y Rosario, casado con Pascasia Yeguilla, por título de compra.
En agosto de 1921 Aurelio Yeguilla promovió expediente posesorio de una finca que había comprado tres meses antes a Juan Rosario Yeguilla, la que describió de esta manera:
“Predio de terreno compuesto de ocho cuerdas radicado en el barrio ‘Cercadillo’ del municipio de Cayey, lindantes al norte con el río ‘Lapa’, sur con terrenos de Juan Colón González, este Salomé Meléndez y oeste con Aurelio Yeguilla.”
Al tratar Aurelio Yeguilla de que fuera inscrita en el registro la declaración de posesión que obtuvo de dicha finca, el registrador la negó y contra esta resolución se ha inter-puesto el presente recurso gubernativo.
La negativa de inscripción dice así:
“Denegada la inscripción del precedente expediente posesorio por-que la finca que se pretende inscribir parece ser y hay duda razo-'nable de que pueda ser la inscrita en el registro .bajo el número 1685 al folio 113 del torno 29 del ayuntamiento de Cayey, por cuanto son iguales sus cabidas, barrio, término y lindero norte y coinciden los nombres de algunos de los demás colindantes, aunque por dife-rente punto cardinal, en ambas fincas, y la cual finca 1685, por la circunstancia de hallarse inscrita a nombre de Francisco Rosario y Rosario, casado con Pascasia Yeguilla, puede que la haya adquirido de éstos Juan Rosario Yeguilla, causante del promovente Alfredo (¿ ? Aurelio) Yeguilla y sea la misma que éste solicita inscribir; * # * > >
El hecho de que ambas fincas tengan la misma cabida, ra-diquen en el mismo barrio y término municipal, tengan igual la colindaneia norte y sea Salomé Meléndez un colindante en ambas, aunque en una por el este y en la otra por el sur, y el hecho de que el recurrente Aurelio Veguilla haya adqui-rido recientemente la que pretende inscribir de Juan Rosario *838Veguilla, quien por sus dos apellidos parece ser hijo de los dueños de la que está inscrita y de quienes puede haberla adquirido, son circunstancias bastantes para justificar una duda razonable en el registrador de que se trata de ins-cribir abora a favor del recurrente la misma finca que ya está inscrita a favor de tercera persona y por esto no po-demos revocar la nota del registrador y ordenar la inscrip-ción que se interesa porque según dijimos en el caso de Díaz v. El Registrador, 16 D. P. R. 275, “el registrador debe ne-gar la inscripción, no sólo cuando tiene certeza plena de que el derecho que se trata de inscribir.lo está ya a nombre de persona distinta de la que otorga la transmisión, sino cuando tiene duda razonable y fundada de ello,” y no se nos ha de-mostrado que tal duda carece de fundamento.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.